DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-7 and 10-11 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2022 has been entered.
Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive. Specifically, Applicant contends the prior art of reference fails to teach “wherein the dielectric layer is a non-conductive double-sided adhesive layer which adheres to the pressure sensing layer and the back plate”. (Emphasis added). The Examiner respectfully disagrees.
In the cited reference, Kim, at [0092], it states “[t]he back plate 151 is attached to a rear surface of the pixel array substrate 153 by use of optical adhesive.” Under the broadest reasonable interpretation, the adhesive layer only needs to adhere the back plate to the pressure sensing layer and it does not matter what elements are located in 
It should be noted, in the Applicant-Initiated Interview Summary, the Examiner recommended providing more clarity with respect to “identify[ing] the structural relationships between the elements, specifically focusing on potential direct connections of the layers, which would likely overcome the prior art of record.” (Emphasis added). The instant amendments do not include direct connections between the elements as recommended. As previously noted, Amendments claiming direct connections between each of the layers would likely overcome the prior art of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US PG-Pub 2017/0315669, hereinafter Oh, in view of Kim, US PG-Pub 2018/0260051, hereinafter Kim.
Regarding Claim 1, Oh teaches a touch display device ([0028]) comprising: 
a display panel (display panel 150); 
a backlight ([0150]) including a back plate (back plate 151);
a pressure touch detection chip (touch sensing circuit 70); 
second touch panel 50) and a voltage reference layer (first touch panel 30), the pressure sensing layer and the voltage reference layer being opposite to each other and arranged in different layers (Figs. 6 and 9, showing they are in different layer); 
wherein the pressure sensing layer comprises a plurality of sensing electrodes arranged as an array (second touch driving lines F_Tx, second touch sensing lines F_Rx), each sensing electrode being electrically connected to the pressure touch detection chip (Figs. 2 and 5, and corresponding descriptions); 
the voltage reference layer is configured to receive a stable reference voltage signal ([0046], [0073]); 
the pressure touch detection chip is configured to determine a value of a pressure on the display panel according to a detected change of capacitance between the pressure sensing layer and the voltage reference layer (Fig. 2, and corresponding descriptions, [0042]-[0057], specifically, [0048]-[0049]);
wherein the display panel comprises an array substrate (pixel array substrate 153), and the touch display device further comprises a first polarizer (polarizing film 157) disposed on a side of the array substrate facing the back plate (Figs. 6 and 9), wherein the voltage reference layer is arranged between the first polarizer and the array substrate (Figs. 6 and 9);
wherein the touch display device further comprising a dielectric layer (optical adhesive; [0092]) arranged between the pressure sensing layer and the back plate and covering the array substrate ([0092]); 
wherein the dielectric layer is a non-conductive double-sided adhesive layer ([0092], noting how the optical adhesive attaches the back plate to the pixel array substrate) which adheres to the pressure sensing layer and the back plate ([0092], noting how the optical adhesive attaches the back plate to the pixel array substrate)
However, Oh does not explicitly teach the pressure sensing layer and the voltage reference layer arranged between the display panel and the back plate; each sensing electrode being electrically connected to the pressure touch detection chip through a lead wire; wherein the backlight further comprises a light guide plate and a reflective 
Kim teaches the pressure sensing layer and the voltage reference layer arranged between the display panel and the back plate (Kim: Figs. 2A-3D, and corresponding descriptions, showing the detection layers are between the display and back plate); and
each sensing electrode being electrically connected to the pressure touch detection chip through a lead wire (Kim: Fig. 1, and corresponding descriptions, showing lines connecting RX1 to RXm connection the electrodes to the sensing unit);
wherein the backlight further comprises a light guide plate (Kim: light guide plate 222) and a reflective sheet (Kim: reflective sheet 221) located between the light guide plate and the back plate (Kim: Fig. 3C, and corresponding descriptions; [0095]-[0101]); 
wherein the pressure sensing layer is arranged on a side of the reflective sheet facing the back plate (Kim: Figs. 3A-3D, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout and lead wire taught by Kim into the device taught by Oh in order to detect the magnitude and location of a touch while protecting the display, (Kim: [0070]-[0071]), thereby provided a higher quality touch detection system.
It should be noted portions of Kim also teaches wherein the touch display device further comprising a dielectric layer (Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Kim: [0076]); 
Kim: double adhesive tape DAT 430, [0076]) which adheres to the pressure sensing layer and the back plate (Kim: [0076]).
Regarding Claim 3, Oh, as modified by Kim, teaches the touch display device according to claim 1, wherein the voltage reference layer is a transparent conductive layer (Kim: [0041]-[0042]) and covers the entire array substrate (Oh: Figs. 6 and 9; Kim: Fig. 1, and corresponding descriptions).
Regarding Claim 4, Oh, as modified by Kim, teaches the touch display device according to claim 3, wherein the voltage reference layer is grounded (Kim: [0074]).
Regarding Claim 6, Oh, as modified by Kim, teaches the touch display device according to claim 1, wherein the backlight further comprises a resin layer (Oh: optical clear resin; [0092]; Kim: double adhesive tape DAT 430) that is located on a side of the reflective sheet facing the back plate and between the reflective sheet and the pressure sensing layer (Kim: Figs. 3A-3D, and corresponding descriptions; Oh: Fig. 6 and 9, and corresponding descriptions).
Regarding Claim 10, Oh, as modified by Kim, teaches the touch display device according to claim 1.
Oh, as modified by Kim, discloses the claimed invention except for wherein the double-sided adhesive layer has a thickness of 0.2mm-0.3mm.
It would have been an obvious matter of design choice to set a specific size range for the double-sided adhesive layer, since such a modification would have In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, Applicant has not set forth a specific rationale within their original disclosure as to why this thickness range is required. In fact, Applicant’s original disclosure states “[O]f course, the double-sided adhesive layer may have other thicknesses, which is not limited in the embodiments of the present disclosure.” Thus, by Applicant’s own admission, the size of the double-sided adhesive layer is inconsequential to the functioning of the instant application. As such, it would have been obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the invention to change the size of the double-sided adhesive layer.
Regarding Claim 11, Oh, as modified by Kim, teaches the touch display device according to claim 1, wherein the display panel is a touch display panel (Oh: [0002]-[0003]; Kim: [0052]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, as modified by Kim, as applied to claim 1 above, and further in view of Meng et al., US PG-Pub 2017/0090674, hereinafter Meng.
Regarding Claim 7, Oh, as modified by Kim, teaches the touch display device according to claim 1, further comprising a printed circuit board (Kim: [0047]), wherein the pressure touch detection chip is integrated on one of the flexible circuit board and the printed circuit board (Kim: [0047]).
However, Oh, as modified by Kim, does not explicitly teach a flexible circuit board. 
Meng: flexible printed circuit board; [0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the flexible printed circuit board as taught by Meng into the deice taught by Oh, as modified by Kim, in order to help form an electrical connection (Meng: [0034]), thereby provided a more reliable touch detection device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627